Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to application filed on 02/08/2022 which is a CON of 16/494,507 filed on 09/16/2019 (PAT 11284076), claiming priority to PCT/KR2018/003392 filed 03/22/2018, in which claims 1-20 are pending and are being examined.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 02/08/2022, 08/17/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). The certified copy has been filed in parent Application PCT/KR2018/003392 filed 03/22/2018. Claimed foreign priority date for application KOREA, REPUBLIC OF 10-2017-0036257 filed on 03/22/2017, KOREA, REPUBLIC OF 10-2017-0155097 filed on 11/20/2017, KOREA, REPUBLIC OF 10-2018-0033424 filed on 03/22/2018. Certified copy filed on 09/16/2019.

Claim Objections

Claim 1 objected to because of the following informalities:  The claim recite “a split block by split the target block”.  Appropriate correction is required for similar errors.


	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14, 17, 18 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Conflicting Patent PAT US 11,284,076 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 11,284,076 B2
Instant Application:-17/667,141
1. A video decoding method, comprising: determining whether to perform predictions for a plurality of split blocks which are defined by a splitting for a target block; and performing predictions for the plurality of the split blocks in a case that it is determined to perform the predictions for the plurality of the split blocks, wherein: the splitting is determined based on a block split indicator indicating a type of the splitting for the target block among types for the splitting, a prediction mode commonly used for the predictions for the plurality of the split blocks is derived, a list for the target block is derived using intra prediction modesinformation of a plurality of reference blocks, the plurality of the reference blocks comprise a block adjacent to a left side of the target block and a block adjacent to an upper side of the target block, and the mode is derived using the list.
1. A video decoding method, comprising: determining whether to perform a splitting for a target block; generating a split block by split the target block in a case that it is determined to perform the splitting; and performing decoding for the split block.


As demonstrated, the claim of US patent US 11,284,076 B2 anticipate the features of the claim of instant application 17/667,141.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite “generating a split block by split the target block in a case that it is determined to perform the splitting” or similar limitations. 

Examiner’s Note

Claims 1-13 refer to "A video decoding method”, Claims 14-16 refer to " A video encoding method”, Claim 17 refers to "A non-transitory computer-readable medium” and Claims 18-20 refer to " A non-transitory computer-readable medium”. Claims 14-20 are similarly rejected in light of rejection of claims 1-13, any obvious combination of the rejection of claims 11-13, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 20200053363 A1), hereinafter min, in view of Park et al. (US 20180139453 A1), hereinafter Park.

	Regarding claim 1, Min discloses a video decoding method, comprising: determining whether to perform a splitting for a target block; generating a split block by split the target block in a case that it is determined to perform the splitting; and performing decoding for the split block ([0005], [0012])
	Min discloses all the elements of claim 1 but Min does not appear to explicitly disclose in the cited section determining whether to perform a splitting for a target block; in a case that it is determined to perform the splitting.
	However, Park from the same or similar endeavor teaches determining whether to perform a splitting for a target block; in a case that it is determined to perform the splitting (Fig. 3-4, [0086]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Min to incorporate the teachings of Park to efficiently partitioning an image block (Park, [0005]). Similar reasoning of modification can be applied/extended to the other related claims.
  
	Regarding claim 2, Min in view of Park discloses the video decoding method of claim 1, wherein: it is determined based on a shape of the target block whether to perform the splitting (Min, [0007]-[0010], Park, Fig. 3-7).  

	Regarding claim 3, Min in view of Park discloses the video decoding method of claim 1, wherein: it is determined based on a depth of the target block whether to perform the splitting (Min, [0007]-[0010], Fig. 19, [0030], Park, Fig. 3-7).  

	Regarding claim 4, Min in view of Park discloses the video decoding method of claim 1, wherein: a shape of the splitting is determined based on a horizontal length of the target block and a vertical length of the target block (Min, [0007]-[0010], Fig. 19, [0030], [0088], [0111], Park, Fig. 3-7).  

	Regarding claim 5, Min in view of Park discloses the video decoding method of claim 1, wherein: the splitting is determined based on a block split indicator (Min, [0007]-[0010], Fig. 19, Park, Fig. 3-7, [0068]).  

	Regarding claim 6, Min in view of Park discloses the video decoding method of claim 5, wherein: the block split indicator indicates a type of the splitting (Min, [0007]-[0010], Fig. 19, [0310]-[0321], Park, Fig. 3-7, [0082]).  

	Regarding claim 7, Min in view of Park discloses the video decoding method of claim 5, wherein: the splitting is determined based on a condition using information related to the target block in a case that the block split indicator is not signaled via a bitstream (Min, [0007]-[0010], Fig. 19, [0310]-[0321], Park, Fig. 3-7, [0082]).  

	Regarding claim 8, Min in view of Park discloses the video decoding method of claim 1, wherein: prediction is performed for a plurality of regions of the target block using a plurality of candidates in one list which is configured for the target block (It is obvious to the ordinary skill in the art).  

	Regarding claim 9, Min in view of Park discloses the video decoding method of claim 1, wherein: the target block is a coding tree unit (Min, Fig. 6, [0005], Park, Fig. 3, 5-6, [0044]).  

	Regarding claim 10, Min in view of Park discloses the video decoding method of claim 1, wherein: the target block is a coding unit (Min, Fig. 6, [0005], Park, Fig. 3, 5-6, [0044]).  

	Regarding claim 11, Min in view of Park discloses the video decoding method of claim 1, wherein: the target block is a transform unit (It is obvious to the ordinary skill in the art).  

	Regarding claim 12, Min in view of Park discloses the video decoding method of claim 1, wherein: the decoding comprises intra prediction for the split block (It is obvious to the ordinary skill in the art).  

	Regarding claim 13, Min in view of Park discloses the video decoding method of claim 1, wherein: the decoding comprises inter prediction for the split block (It is obvious to the ordinary skill in the art).

Regarding claim 14-20, See Examiner’s Note. Please consider prior arts, Boon et al., US 20130301724 A1, [0005], Jeon et al., US 20130272623 A1, [0097].

Conclusion


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487